Citation Nr: 1700846	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-11 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

The Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2015, the Board issued a decision denying this claim, and the Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties to this appeal subsequently entered into a May 2016 Joint Motion for Remand (Joint Motion), wherein they agreed that the Board relied upon an insufficient VA examination report when denying this claim, thereby necessitating that the decision be vacated and remanded to the Board.  Accordingly, this appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, the parties to this appeal agreed that the Board erred when relying on the insufficient (namely, internally inconsistent) findings of a February 2012 VA examination report assessing the vocational impairment created by the Veteran's service-connected posttraumatic stress disorder (PTSD).  In addition to a new, sufficient, VA PTSD examination, the Board further finds that new VA examinations assessing the current severity of the Veteran's other service-connected disabilities (and the vocational impairment created by these impairments) are warranted.  

Additionally, the Veteran's recent, outstanding VA treatment records, which include treatment for his service-connected disabilities, must also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated from December 2014.  

2.  Then, schedule the Veteran for a VA examination to determine the impact of his service-connected disabilities on his employability.  The Veteran's claims file must be made available to the examiner for review.  

After reviewing the claims file and eliciting a history of the symptoms stemming from the Veteran's PTSD, hearing loss, tinnitus, residual nose disability resulting from a gunshot wound, and related nasal scars, the examiner should conduct a clinical examination to determine the current severity of each disability, to include a characterization of the effect of these disabilities on his ability to engage in employment, including in the types of tasks required in his former career as a truck driver since August 2010 when he ceased working due, inter alia, to his interpersonal conflicts.  

In doing so, the examiner is also asked to review, consider, and comment on the clinical significance of the assessment of the private vocational rehabilitation specialist who interviewed the Veteran in October 2016.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the Veteran's claim seeking entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

